

	

		II

		109th CONGRESS

		1st Session

		S. 868

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Santorum (for

			 himself, Mr. Corzine,

			 Mr. Schumer, and

			 Mr. DeMint) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To encourage savings, promote financial literacy, and

		  expand opportunities for young adults by establishing KIDS

		  Accounts.

	

	

		1.Short titleThis Act may be cited as the

			 America Saving for Personal

			 Investment, Retirement, and Education Act of 2005 or the

			 ASPIRE Act of

			 2005.

		2.KIDS Account

			 Fund

			(a)EstablishmentThere

			 is established in the Treasury of the United States a KIDS Account Fund.

			(b)Amounts held by

			 FundThe KIDS Account Fund consists of the sum of all amounts

			 paid into the Fund under subsections (d) and (e), increased by the total net

			 earnings from investments of sums held in the Fund or reduced by the total net

			 losses from investments of sums held in the Fund, and reduced by the total

			 amount of payments made from the Fund (including payments for administrative

			 expenses).

			(c)Use of

			 Fund

				(1)In

			 generalThe sums in the KIDS Account Fund are appropriated and

			 shall remain available without fiscal year limitation—

					(A)to invest under

			 section 5,

					(B)to make

			 distributions under section 6,

					(C)to pay the

			 administrative expenses of carrying out this Act, and

					(D)to purchase

			 insurance as provided in section 9(c)(2).

					(2)Exclusive

			 purposesThe sums in the KIDS Account Fund shall not be

			 appropriated for any purpose other than the purposes specified in this section

			 and may not be used for any other purpose.

				(d)Government

			 contributions

				(1)In

			 generalThe Secretary of the Treasury shall make transfers from

			 the general fund of the Treasury to the KIDS Account Fund as follows:

					(A)Automatic

			 contributionsUpon receipt of each certification under section

			 3(b), the Secretary of the Treasury shall transfer $500.

					(B)Supplemental

			 contributionsUpon receipt of each certification under section

			 4(a), the Secretary of the Treasury shall transfer the supplemental

			 amount.

					(C)Matching

			 contributionsUpon receipt of each certification under section

			 4(b), the Secretary of the Treasury shall transfer the matching amount.

					(2)Adjustment for

			 inflation

					(A)In

			 generalFor each fifth calendar year beginning after 2006, the

			 $500 amount in paragraph (1)(A) shall be increased by such dollar amount

			 multiplied by the cost-of-living adjustment determined under section 1(f)(3) of

			 the Internal Revenue Code of 1986 determined by substituting calendar

			 year 2005 for calendar year 1992 in subparagraph (B)

			 thereof.

					(B)RoundingIf

			 any amount adjusted under subparagraph (A) is not a multiple of $50, such

			 amount shall be rounded to the next lowest multiple of $50.

					(e)Private

			 contributionsThe Executive Director shall pay into the KIDS

			 Account Fund such amounts as are contributed under section 3(f).

			3.KIDS

			 accounts

			(a)EstablishmentThe

			 Executive Director shall establish in the KIDS Account Fund a Kids Investment

			 and Development Savings Account (hereafter in this Act referred to as a

			 KIDS Account) for each eligible individual certified under

			 subsection (b). Each such account shall be identified to its account holder by

			 means of the account holder’s social security account number.

			(b)Certification

			 of account holdersOn the date on which an eligible individual is

			 issued a social security account number under section 203(c)(2) of the

			 Social Security Act, the Commissioner

			 of Social Security shall certify to the Executive Director and the Secretary of

			 the Treasury the name of, and social security number issued to, such eligible

			 individual.

			(c)Account

			 balanceThe balance in an account holder’s KIDS Account at any

			 time is the excess of—

				(1)the sum

			 of—

					(A)all deposits made

			 into the KIDS Account Fund and credited to the account under subsection (d),

			 and

					(B)the total amount

			 of allocations made to and reductions made in the account pursuant to

			 subsection (e), over

					(2)the amounts paid

			 out of the account with respect to such individual under section 6.

				(d)Crediting of

			 contributionsPursuant to regulations which shall be prescribed

			 by the Executive Director, the Executive Director shall credit to each KIDS

			 Account the amounts paid into the KIDS Account Fund under subsections (d) and

			 (e) of section 2 which are attributable to the account holder of such

			 account.

			(e)Allocation of

			 earnings and lossesThe Executive Director shall allocate to each

			 KIDS Account an amount equal to the net earnings and net losses from each

			 investment of sums in the KIDS Account Fund which are attributable, on a pro

			 rata basis, to sums credited to such account, reduced by an appropriate share

			 of the administrative expenses paid out of the net earnings, as determined by

			 the Executive Director.

			(f)Private

			 contributions

				(1)In

			 generalThe Executive Director shall accept cash contributions

			 for payment into the KIDS Account Fund if such contribution is identified (in

			 such manner as the Executive Director may require) with the account holder of a

			 KIDS Account to whom it is to be credited at the time the contribution is

			 made.

				(2)Alternative

			 methods of contribution

					(A)Payroll

			 deductionUnder regulations prescribed by the Executive Director

			 and at the election of the employer, contributions under paragraph (1) may be

			 made through payroll deductions.

					(B)Tax

			 refundsUnder regulations prescribed by the Secretary of the

			 Treasury, contributions under paragraph (1) may be made by an election to

			 contribute all or a portion of the tax refund of the contributor.

					(3)Annual

			 limitation

					(A)Account holders

			 under age 18In the case of an account holder who has not

			 attained age 18 at the end of a calendar year—

						(i)the

			 limitation under section 219(b)(1) of the Internal Revenue Code of 1986 shall

			 not apply, and

						(ii)the Executive

			 Director shall not accept any contribution identified with such account holder

			 if such contribution, when added to all other contributions made under this

			 subsection during such calendar year with respect to such account holder,

			 exceeds $1,000.

						(B)Account holders

			 age 18 or olderIn the case of an account holder who is age 18 or

			 older at the end of a calendar year, any contribution identified with such

			 account holder shall be taken into account under section 219(b)(1) of the

			 Internal Revenue Code of 1986 for such year.

					(C)Adjustment for

			 inflation

						(i)In

			 generalFor each fifth calendar year beginning after 2006, the

			 $1,000 amount under subparagraph (A)(ii) shall be increased by such dollar

			 amount multiplied by the cost-of-living adjustment determined under section

			 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting

			 calendar year 2005 for calendar year 1992 in

			 subparagraph (B) thereof.

						(ii)RoundingIf

			 any amount adjusted under clause (i) is not a multiple of $50, such amount

			 shall be rounded to the next lowest multiple of $50.

						(g)Eligible

			 individualFor purposes of this Act, the term eligible

			 individual means any individual who is—

				(1)a United States

			 citizen or a person described in paragraph (1) of section 431(b) of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996,

				(2)born after

			 December 31, 2006, and

				(3)less than 18

			 years of age.

				(h)Repayment of

			 automatic contributionBeginning with the year in which an account

			 holder of a KIDS Account attains the age of 30, such account holder shall

			 repay, in such form and manner as the Executive Director shall prescribe by

			 regulation, the amount transferred under section 2(d)(1)(A) and credited to the

			 account of the account holder under subsection (d).

			(i)Rights of legal

			 guardianUntil the account holder of a KIDS Account attains age

			 18, any rights or duties of the account holder under this Act with respect to

			 such account shall be exercised or performed by the legal guardian of such

			 account holder.

			4.Certifications

			 related to Government contributions

			(a)Supplemental

			 Government contributions

				(1)In

			 generalUpon such showing as the Executive Director may require

			 to establish the basis for certification, the Executive Director shall, with

			 respect to each eligible account holder, certify to the Secretary of the

			 Treasury the supplemental amount with respect to such account holder.

				(2)Eligible

			 account holderFor purposes of this subsection, the term

			 eligible account holder means an account holder of a KIDS Account

			 who, for the last taxable year ending before such account holder’s

			 certification under section 3(b), has a modified adjusted gross income which is

			 below the applicable national median adjusted gross income amount.

				(3)Supplemental

			 amount

					(A)In

			 generalFor purposes of this Act, the term supplemental

			 amount means $500.

					(B)Income

			 phase-outWith respect to any account holder who has a modified

			 adjusted gross income for the last taxable year ending before such account

			 holder’s certification under section 3(b) which is in excess of 50 percent of

			 the applicable national median adjusted gross income amount, the $500 amount in

			 subparagraph (A) shall be reduced (but not below zero) by an amount which bears

			 the same ratio to $500 as such excess bears to 50 percent of the applicable

			 national median adjusted gross income amount.

					(C)Adjustment for

			 inflation

						(i)In

			 generalFor each fifth calendar year beginning after 2006, each

			 of the $500 amounts under subparagraphs (A) and (B) shall be increased by such

			 dollar amount multiplied by the cost-of-living adjustment determined under

			 section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting

			 calendar year 2005 for calendar year 1992 in

			 subparagraph (B) thereof.

						(ii)RoundingIf

			 any amount adjusted under clause (i) is not a multiple of $50, such amount

			 shall be rounded to the next lowest multiple of $50.

						(b)Government

			 matching contribution

				(1)In

			 generalUpon such showing as the Executive Director may require

			 to establish the basis for certification, the Executive Director shall, with

			 respect to each private contribution to the account of an account holder which

			 is made before such account holder attains age 18, certify to the Secretary of

			 the Treasury the matching amount with respect to such contribution.

				(2)Matching

			 amount

					(A)In

			 generalFor purposes of this subsection, the term matching

			 amount means, with respect to the first $500 of private contributions to

			 an account during any calendar year, an amount equal to 100 percent of such

			 contribution.

					(B)Income

			 phase-outWith respect to any account holder who has a modified

			 adjusted gross income for the last taxable year ending before such contribution

			 which is in excess of 100 percent of the applicable national median adjusted

			 gross income amount, the $500 amount in subparagraph (A) shall be reduced (but

			 not below zero) by an amount which bears the same ratio to $500 as such excess

			 bears to 5 percent of the applicable national median adjusted gross income

			 amount.

					(C)Adjustment for

			 inflation

						(i)In

			 generalFor each fifth calendar year beginning after 2006, each

			 of the $500 amounts under subparagraphs (A) and (B) shall be increased by such

			 dollar amount multiplied by the cost-of-living adjustment determined under

			 section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting

			 calendar year 2005 for calendar year 1992 in

			 subparagraph (B) thereof.

						(ii)RoundingIf

			 any amount adjusted under clause (i) is not a multiple of $50, such amount

			 shall be rounded to the next lowest multiple of $50.

						(3)Private

			 contributionFor purposes of this subsection, the term

			 private contribution means a contribution accepted under section

			 3(f).

				(c)Definitions and

			 rules relating to modified adjusted gross incomeFor purposes of

			 this section—

				(1)Special rule

			 for account holders who can be claimed as dependentsIn the case

			 of an account holder of a KIDS Account for whom a deduction is allowable under

			 section 151 of the Internal Revenue Code of 1986 to another taxpayer, any

			 reference in this section to the modified adjusted gross income of the account

			 holder for any taxable year shall be treated as a reference to the modified

			 adjusted gross income of such other taxpayer.

				(2)Modified

			 adjusted gross incomeThe term modified adjusted gross

			 income has the meaning given such term in section 221(b) of the Internal

			 Revenue Code of 1986.

				(3)Applicable

			 national median adjusted gross income

					(A)In

			 generalThe term applicable national median adjusted gross

			 income means, with respect to any calendar year, the median amount of

			 adjusted gross income (as defined in section 62 of the Internal Revenue Code of

			 1986) for individual taxpayers for taxable years ending in the prior calendar

			 year as determined by the Secretary of the Treasury.

					(B)Joint

			 returnsThe applicable national median adjusted gross income

			 shall be calculated and applied separately with respect to joint returns and

			 all other returns.

					5.Rules governing

			 KIDS accounts relating to investment, accounting, and reporting

			(a)Default

			 investment programThe KIDS Account Fund Board shall establish a

			 default investment program under which, in a manner similar to a lifecycle

			 investment program, sums in each KIDS Account are allocated to investment funds

			 in the KIDS Account Fund based on the amount of time before the account holder

			 attains the age of 18. Each account holder of a KIDS Account shall be enrolled

			 in such program unless such account holder, in such form and manner as

			 prescribed by the Executive Director, elects otherwise.

			(b)Other

			 rulesUnder regulations which shall be prescribed by the

			 Executive Director, and subject to the provisions of this Act, the provisions

			 of—

				(1)section 8438 of

			 title 5, United States Code (relating to investment of the Thrift Savings

			 Fund),

				(2)section 8439(b)

			 of such title (relating to engagement of independent qualified public

			 accountant),

				(3)section 8439(c)

			 of such title (relating to periodic statements and summary descriptions of

			 investment options), and

				(4)section 8439(d)

			 of such title (relating to assumption of risk), shall apply with respect to the

			 KIDS Account Fund and accounts maintained in such Fund in the same manner and

			 to the same extent as such provisions relate to the Thrift Savings Fund and the

			 accounts maintained in the Thrift Savings Fund. For purposes of this

			 subsection, references in such sections 8438 and 8439 to an employee, Member,

			 former employee, or former Member shall be deemed references to an account

			 holder of a KIDS Account in the KIDS Account Fund.

				6.Distributions

			 from KIDS accounts

			(a)In

			 generalUnder regulations prescribed by the Executive Director,

			 amounts in a KIDS Account shall, at the request of the account holder, be

			 distributed to the account holder if such distribution is a qualified

			 distribution (within the meaning of section 408A(d)(2) of the Internal Revenue

			 Code of 1986).

			(b)Age

			 limitationNo distribution shall be made under subsection (a)

			 with respect to any account holder of a KIDS Account before such account holder

			 attains age 18.

			(c)Minimum

			 balanceNo amount shall be distributed under subsection (a) to

			 the extent such distribution would cause the balance of such account to be less

			 than the amount transferred to such account under section 2(d)(1)(A) before the

			 account holder—

				(1)attains age 59

			 1/2,

				(2)dies, or

				(3)becomes disabled

			 (within the meaning of section 72(m)(7).

				7.Tax treatment of

			 KIDS accounts

			(a)In

			 generalExcept as otherwise provided in this Act, for purposes of

			 the Internal Revenue Code of 1986—

				(1)each KIDS Account

			 shall be treated in the same manner as a Roth IRA (within the meaning of

			 section 408A of such Code), and

				(2)any distribution

			 from such account shall be treated in the same manner as a distribution from a

			 Roth IRA.

				(b)Qualified

			 rollovers contributions

				(1)In

			 generalExcept as provided in paragraph (2), no qualified

			 rollover contribution (as defined in section 408A(e) of the Internal Revenue

			 Code of 1986) shall be allowed with respect to a KIDS Account.

				(2)Qualified

			 rollovers

					(A)In

			 generalUnder regulations prescribed by the Secretary of the

			 Treasury in consultation with the Executive Director, after an account holder

			 of a KIDS Account attains the age of 18, such account holder may elect to make

			 a rollover contribution from such account holder’s account to—

						(i)a

			 Roth IRA, or

						(ii)a

			 qualified tuition program (within the meaning of section 529 of the Internal

			 Revenue Code of 1986).

						(B)LimitationNo

			 rollover contribution may be made under this paragraph to the extent that such

			 rollover contribution would cause the balance of such account holder's account

			 to be less than the amount of the contribution transferred to such account

			 under section 2(d)(1)(A) before such account holder—

						(i)attains age 59

			 1/2,

						(ii)dies, or

						(iii)becomes

			 disabled (within the meaning of section 72(m)(7).

						(c)100 percent tax

			 on Government contributions

				(1)KIDS

			 accounts

					(A)In

			 generalIn the case of any amount distributed from a KIDS Account

			 which is attributable to contributions made under section 2(d) and which would

			 be includible in gross income (but for this paragraph)—

						(i)such amount shall

			 not be includible in gross income, and

						(ii)the tax imposed

			 under chapter 1 of the Internal Revenue Code of 1986 on the distributee for the

			 taxable year in which such amount is distributed shall be increased by 100

			 percent of such amount.

						(B)Ordering

			 rulesFor purposes of this

			 paragraph, distributions from KIDS Accounts shall be treated as made from

			 amounts attributable to contributions made under section 3(f) and from earnings

			 before made from amounts attributable to contributions made under section

			 2(d).

					(2)Roth

			 irasSection 408A(d) of the Internal Revenue Code of 1986

			 (relating to distribution rules) is amended by adding at the end the following

			 new paragraph:

					

						(8)100 percent tax

				on distributions related to certain government contributions

							(A)In

				generalIn the case of any distribution which is attributable to

				contributions made under section 2(d)of the America Saving for Personal Investment, Retirement, and

				Education Act of 2005 and which would be includible in gross

				income (but for this paragraph)—

								(i)such amount shall

				not be includible in gross income, and

								(ii)the tax imposed

				under chapter 1 on the distributee for the taxable year in which such amount is

				distributed shall be increased by 100 percent of such amount.

								(B)Ordering

				rulesFor purposes of this

				paragraph, distributions shall be treated as made from amounts attributable to

				other contributions and from earnings before made from amounts attributable to

				contributions made under section 2(d) of the America Saving for Personal Investment, Retirement, and

				Education Act of

				2005.

							.

				(3)Qualified

			 tuition programsSection 529(c)(3) of the Internal Revenue Code

			 of 1986 (relating to distributions) is amended by adding at the end the

			 following new subparagraph:

					

						(E)100 percent tax

				on distributions related to certain Government contributions

							(i)In

				generalIn the case of any distribution which is attributable to

				contributions made under section 2(d) of the America Saving for Personal Investment, Retirement, and

				Education Act of 2005 and which would be includible in gross

				income (but for this subparagraph)—

								(I)such amount shall

				not be includible in gross income, and

								(II)the tax imposed

				under chapter 1 on the distributee for the taxable year in which such amount is

				distributed shall be increased by 100 percent of such amount.

								(ii)Ordering

				rulesFor purposes of this

				paragraph, distributions shall be treated as made from amounts attributable to

				other contributions and from earnings before made from amounts attributable to

				contributions made under section 2(d) of the America Saving for Personal Investment, Retirement, and

				Education Act of

				2005.

							.

				8.KIDS Account

			 Fund Board

			(a)In

			 generalThere is established in the executive branch of the

			 Government a KIDS Account Fund Board.

			(b)Composition,

			 duties, and responsibilitiesSubject to the provisions of this

			 Act, the provisions of—

				(1)section 8472 of

			 title 5, United States Code (relating to composition of Federal Retirement

			 Thrift Investment Board),

				(2)section 8474 of

			 such title (relating to Executive Director),

				(3)section 8475 of

			 such title (relating to investment policies), and

				(4)section 8476 of

			 such title (relating to administrative provisions), shall apply with respect to

			 the KIDS Account Fund Board in the same manner and to the same extent as such

			 provisions relate to the Federal Retirement Thrift Investment Board.

				9.Fiduciary

			 responsibilities

			(a)In

			 generalUnder regulations of the Secretary of Labor, the

			 provisions of sections 8477 and 8478 of title 5, United States Code, shall

			 apply in connection with the KIDS Account Fund and the accounts maintained in

			 such Fund in the same manner and to the same extent as such provisions apply in

			 connection with the Thrift Savings Fund and the accounts maintained in the

			 Thrift Savings Fund.

			(b)Investigative

			 authorityAny authority available to the Secretary of Labor under

			 section 504 of the Employee Retirement Income

			 Security Act of 1974 (29 U.S.C. 1134) is hereby made available to

			 the Secretary of Labor, and any officer designated by the Secretary of Labor,

			 to determine whether any person has violated, or is about to violate, any

			 provision applicable under subsection (a).

			(c)Exculpatory

			 provisions; insurance

				(1)In

			 generalAny provision in an agreement or instrument which

			 purports to relieve a fiduciary from responsibility or liability for any

			 responsibility, obligation, or duty under this Act shall be void.

				(2)InsuranceAmounts

			 in the KIDS Account Fund available for administrative expenses shall be

			 available and may be used at the discretion of the Executive Director to

			 purchase insurance to cover potential liability of persons who serve in a

			 fiduciary capacity with respect to the Fund and accounts maintained therein,

			 without regard to whether a policy of insurance permits recourse by the insurer

			 against the fiduciary in the case of a breach of a fiduciary obligation.

				10.Assignment,

			 alienation, and treatment of deceased individuals

			(a)Assignment and

			 alienationUnder regulations which shall be prescribed by the

			 Executive Director, rules relating to assignment and alienation applicable

			 under chapter 84 of title 5, United States Code, with respect to amounts held

			 in accounts in the Thrift Savings Fund shall apply with respect to amounts held

			 in KIDS Accounts in the KIDS Account Fund.

			(b)Treatment of

			 accounts of deceased individualsIn the case of a deceased account holder of

			 a KIDS Account which has an account balance greater than zero, upon receipt of

			 notification of such individual’s death, the Executive Director shall close the

			 account and shall transfer the balance in such account to the KIDS Account of

			 such account holder’s surviving spouse or, if there is no such account of a

			 surviving spouse, to the duly appointed legal representative of the estate of

			 the deceased account holder, or if there is no such representative, to the

			 person or persons determined to be entitled thereto under the laws of the

			 domicile of the deceased account holder.

			11.Accounts

			 disregarded in determining eligibility for Federal benefitsAmounts in any KIDS Account shall not be

			 taken into account in determining any individual’s eligibility for any

			 federally funded benefit, including student financial aid.

		12.Reports

			(a)Annual

			 reportThe Executive Director, in consultation with the Secretary

			 of the Treasury, shall annually transmit a written report to the Congress. Such

			 report shall include—

				(1)a detailed

			 description of the status and operation of the KIDS Account Fund and the

			 management of the KIDS Accounts, and

				(2)a detailed

			 accounting of the administrative expenses in carrying out this Act, including

			 the ratio of such administrative expenses to the balance of the KIDS Account

			 Fund and the methodology adopted by the Executive Director for allocating such

			 expenses among the KIDS Accounts.

				(b)Repayment of

			 automatic contributionsNot later than 2 years before the

			 issuance of any final regulation under section 3(h), the Executive Director

			 shall transmit a written report to the Congress. Such report shall include a

			 draft of the proposed regulation to be issued under such section and a

			 description of the conclusions and recommendations of the Executive Director

			 regarding the implementation of the following repayment options:

				(1)Repayment through

			 service or employment in high-need professions or areas.

				(2)Increasing the

			 Federal income tax liability of each account holder of a KIDS Account by $100

			 per year for 5 years after the account holder attains age 30.

				(3)Repayment from

			 the account or other sources before the account holder of a KIDS Account

			 attains age 30.

				(4)Alternatives for

			 individuals facing financial hardship, including deferred repayment and

			 forgiveness.

				13.Programs for

			 promoting financial literacyThe Secretary of the Treasury, in

			 coordination with the Financial Literacy and Education Commission, shall

			 develop programs to promote the financial literacy of account holders of KIDS

			 Accounts and the legal guardians of such account holders who have the rights

			 with respect to such accounts under section 3(i).

		

